[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-12459                 DEC 28, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                           D.C. Docket No. 2:08-cv-00308-JES-SPC

ANNA L. BROWN,

lllllllllllllllllllll                                          Plaintiff - Appellant,

       versus

THE FLORIDA BAR,
THE SUPREME COURT OF FLORIDA,
R. FRED LEWIS,
CHARLES T. WELLS,
HARRY LEE ANSTEAD, et al.,

lllllllllllllllllllll                                          Defendants - Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                     (December 28, 2010)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
       Anna L. Brown appeals the district court’s denial of her claim that the

Florida courts’ requirement that practicing attorneys be members of the Florida

Bar violates her Freedom of Association and her Equal Protection Rights. But

Brown concedes that Circuit precedent forecloses her suit, see Kaimowitz v. The

Florida Bar, 996 F.2d 1151 (11th Cir. 1993), and she presents no compelling

reason for overturning Kaimowitz’s holding that mandatory bar membership does

not violate the Constitution. See also Keller v. State Bar of California, 496 U.S. 1,

14 (1990) (upholding over First Amendment challenge mandatory Bar dues so

long as their use was limited to furthering the goals of “regulating the legal

profession or improving the quality of legal services”); Railway Employees’ Dep’t

v. Hanson, 351 U.S. 225, 238 (1956) (upholding compelled union membership as

“no more an infringement or impairment of First Amendment rights than there

would be in the case of a lawyer who by state law is required to be a member of an

integrated bar”). Thus, the court did not err in dismissing her suit.1 Nor did the

court err in concluding a trial judge’s membership in the Florida Bar did not

require recusal.

       AFFIRMED.


       1
        Having rejected the appeal on the merits, and no Judge in active service having
requested that the court be polled on hearing the case en banc, we deny the Petition for Hearing
En Banc as moot.

                                                2